Ingraham, Justice.
The affidavit of Bullock is not sworn, and is not considered.
The affidavit on. which the order was granted was scarcely sufficient for such a purpose. The portion which negatives the truth of the defendant’s representations is only on hearsay, and the. sources of information are not stated. . This is not sufficient for an order of arrest.
*153These ■ alleged representations are contradicted by the defendant, who states they are not true, and that the farm was owned by him at the time. The new affidavits on the part of the plaintiff do not meet this defect, but seem to relate to the counter claim. The affidavits are not sufficient to sustain the order of arrest.
Motion granted, defendant’s costs 110, to abide event.